Citation Nr: 1120877	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran presented testimony before the undersigned at the RO in September 2010.  At the hearing, he submitted additional evidence and waived his right to initial RO consideration of such evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This appeal arises out of the Veteran's contention that his current sleep apnea had its genesis in service.  He specifically contends that he experienced difficulty sleeping, trouble breathing during sleep, snoring, and daytime sleepiness while in service and that such symptoms have persisted to the present day.  Before the Board can adjudicate the appeal, however, additional development is required.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his sleep apnea.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims made clear that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The record on appeal shows that the Veteran has been diagnosed with sleep apnea.  The first McLendon element has clearly been satisfied.  

Although the Veteran's service treatment records are negative for a diagnosis or treatment of sleep apnea, the Veteran submitted statements from people who served with him and observed his behavior at work and while sleeping at night.  In June 2007, R.G. stated that the Veteran had trouble staying awake on duty.  Also in June 2007, M.M., who shared a sleeping area with the Veteran for two years, stated that it seemed as though the Veteran was going to stop breathing in his sleep.  M.M. reported that on several occasions, he had to physically shake the Veteran to make him breathe in his sleep.  In September 2007, M.W. stated that the Veteran had problems staying awake at work, snored, and gasped for air while sleeping.  In November 2007, D.F. stated that the Veteran had a sleep disorder in service.  Finally, at his September 2010 hearing, the Veteran credibly testified that he was accused of snoring by his wife and fellow service members while he was in the military.  See Board Hearing Tr. at 3, 5.  He also testified that he had problems staying awake while on duty.  See Board Hearing Tr. at 4.  The second McLendon element has therefore been met.  

Moreover, the Veteran testified that his sleep apnea symptoms have continued from his time in service to the present, thereby satisfying the third McLendon element.  See Board Hearing Tr. at 6.  

There also appears to be insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the fourth McLendon element and triggering VA's duty to obtain an examination.  Critically, none of the limited medical evidence of record addresses the potential relationship between the Veteran's current sleep apnea and his symptoms in service.  As such, an examination should be conducted on remand and an etiological opinion obtained.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The claims file must be made available for the examiner to review.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater) that the Veteran's sleep apnea was incurred during his period of military service.  

For the purposes of this remand, the examiner must accept as true the Veteran's statements to the effect that he experienced difficulty sleeping, trouble breathing during sleep, snoring, and daytime sleepiness while in service.  

A complete rationale must be provided for all opinions rendered.  If the examiner is unable to render an opinion without resort to mere speculation, he or she should so state and provide a supporting explanation as to why an opinion cannot be provided without resorting to mere speculation.

2.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


